COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


EUGENE KORANTENG
                                                 MEMORANDUM OPINION *
v.   Record No. 1868-98-4                            PER CURIAM
                                                  NOVEMBER 17, 1998
FEDERAL EXPRESS CORPORATION AND
 ALEXSIS RISK MANAGEMENT SERVICES, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Joseph T. Trapeni, Jr.; Trapeni, Romero &
           Morrison, on brief), for appellant.
           Appellant submitting on brief.
           (Christopher M. Kite; Frith, Anderson &
           Peake, on brief), for appellees. Appellees
           submitting on brief.



     Eugene Koranteng ("claimant") appeals a decision of the

Workers' Compensation Commission ("commission") denying his claim

for benefits seeking an award of temporary total disability

benefits beginning January 29, 1997.   Claimant contends that the

commission erred in finding that he failed to prove that his left

shoulder condition and resulting disability beginning January 29,

1997 were causally related to his compensable November 12, 1995

injury by accident.   Finding no error, we affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

claimant's evidence sustained his burden of proof, the

commission's findings are binding and conclusive upon us.    See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

     In denying claimant's application, the commission found as

follows:
                The evidence introduced by claimant
           establishes that he was injured while at work
           in November of 1995. It is also established
           that he was treated and apparently recovered.
            Subsequently, on January 25, 1997 [sic], the
           claimant again had trouble with his shoulder
           while at work. However, there has been no
           showing by the claimant, establishing with
           the requisite degree of certainty, a causal
           connection between his condition on January
           25, 1997 [sic], and the initial injury.
                Importantly, there is no statement in
           the medical documentation asserting a causal
           connection between the initial injury and the
           condition for which the claimant now seeks
           compensation. Dr. [William A.] Hanff's
           treatment notes, while establishing a
           similarity in the conditions, fail entirely
           to state a linking relationship. Those notes
           merely recite the relevant medical history.
           Although this analysis might suggest a
           connection, we find that it is insufficient
           to establish such a relationship to a
           "reasonable probability." We will not
           substitute our opinion regarding causation


                                - 2 -
            when the treating physician does not provide
            some basis for that opinion.


     The commission's findings are amply supported by the record.

No medical evidence established a causal connection between

claimant's initial compensable shoulder injury and his symptoms

and disability beginning on January 29, 1997.   Moreover, it was

undisputed that claimant had fully recovered from the initial

injury and had returned to work without restrictions on October

15, 1996.   Based upon this record, we cannot say as a matter of

law that claimant's evidence sustained his burden of proof.
     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                - 3 -